Citation Nr: 1430240	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-31 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from January 1952 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned at a May 2014 hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 
In a May 2014 written statement provided by the Veteran's representative, the issues of entitlement to an increased rating for the Veteran's service-connected back and bilateral knee disabilities, and service connection for major depressive disorder, have been raised.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

Although the Board sincerely regrets the additional delay, it finds that remand is necessary in order to ensure there is a complete record upon which to decide the Veteran's claim of entitlement to TDIU.  

As noted above, during the pendency of this appeal, the Veteran has filed increased rating claims for his service-connected back and bilateral knee disabilities in May 2014.  These claims have not been adjudicated by the RO.  The Veteran testified at his May 2014 Board hearing that the current severity of his service-connected back and bilateral knee disabilities prevents him from obtaining or maintaining substantially gainful employment.  

In this regard, while the Board does not have jurisdiction to decide these new claims prior to adjudication by the RO, the results of any medical evidence obtained in connection with the increased rating claims, as well as any increased rating that might ultimately be granted for the Veteran's service-connected back and bilateral knee disabilities, could impact whether entitlement to TDIU is warranted. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue). 

A decision must be made as to whether ratings in excess of 40 percent for a back disability and/or in excess of 10 percent for each knee for a bilateral knee disability are warranted before the combined effect on employment from the Veteran's service-connected disabilities can be determined.  The Board thus finds the issue of entitlement to a TDIU to be "inextricably intertwined" with the issues of increased ratings.  See Harris v. Derwinski, supra.  

The appropriate remedy where there is an issue on appeal "inextricably intertwined" with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.  Accordingly, adjudication of the issue of entitlement to TDIU is deferred until the issues of entitlement to a rating in excess of 40 percent for a back disability and entitlement to a rating in excess of 10 percent for each knee for a bilateral knee disability are adjudicated.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After all necessary development and adjudication of the increased rating claims for a back disability and a bilateral knee disability is complete, the RO should readjudicate the claim of entitlement to TDIU.  The RO should readjudicate the TDIU claim in light of all pertinent evidence, to particularly include all evidence added to the claims file since the RO's last adjudication of this claim.  

2. If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





						[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



